United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
REGIONAL OFFICE, Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-224
Issued: May 25, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 22, 2011 appellant, through counsel, filed a timely appeal from the
October 17, 2011 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his request for further review of his claim. As more than 180 days elapsed from the last
merit decision of March 8, 2011 and the filing of this appeal, pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant’s counsel contends that the decision of OWCP was contrary to fact
and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 10, 2010 appellant, then a 43-year-old veteran’s service representative, filed an
occupational disease claim alleging the condition in her neck, arms, wrists and hands has been
aggravated from excessive sitting at her desk to perform her job.
By decision dated August 4, 2010, OWCP denied appellant’s claim. In an August 11,
2010 decision, it set aside its August 4, 2010 decision as new evidence was submitted which had
been mistakenly filed with another claim. OWCP again denied appellant’s claim on the grounds
that appellant had not submitted medical evidence containing a medical diagnosis in connection
with the incident and/or events other than pain, nor had she established a medical condition
causally related to the alleged incident or events.
Appellant requested a hearing before an OWCP hearing representative and submitted
new evidence, including a November 30, 2010 report, by Dr. Brian J. Stemp, a chiropractor. In
this report, Dr. Stemp reviewed appellant’s x-rays and determined that subluxations were present
at levels C4-5, C5-6 and C6-7. He noted that appellant was complaining of neck pain, tightness
and pulling of the cervicothoracic paraspinal muscles, neuralgia, tingling and numbness to the
extremities and muscle weakness. Dr. Stemp opined that the symptoms from which appellant
were suffering were a direct result of the injury she sustained on March 31, 2009.
In a March 8, 2011 decision, the hearing representative affirmed the August 11, 2010
decision denying appellant’s claim. The hearing representative found that the medical evidence
contained no reasoned statement to explain how the claimant’s medical condition was related to
work, especially given the inconsistent history of injury provided by the claimant to her medical
providers.
By letter dated July 21, 2011, appellant requested reconsideration. In support of her
reconsideration request, she submitted a March 31, 2011 report by Dr. Stemp wherein he noted
that he has treated appellant for 10 years, that he reviewed appellant’s records, x-rays and reports
and noted that appellant’s chief complaints consisted of cervical pain and muscle spasm with
associated paresthesia affecting primarily her right arm extending in her hand. He listed his
diagnosis as vertebral subluxation present at levels C4-5, C5-6, C6-7 and C7-T1, and noted that
subluxations at these levels can cause the type of symptoms that appellant is complaining of as a
result of the March 31, 2009 injury. He concluded that, within a reasonable degree of
chiropractic certainty, the condition from which appellant is suffering is the direct result of the
injury she sustained on March 31, 2009.
By decision dated October 17, 2011, OWCP denied appellant’s request for
reconsideration without reviewing the merits of the case.

2

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.3 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.4 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.5
ANALYSIS
The Board finds that appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law, has not advanced a relevant legal argument not previously
considered by OWCP and has not submitted relevant and pertinent new evidence not previously
considered by OWCP.
In requesting reconsideration, appellant did not contend that OWCP erroneously applied
or interpreted a specific point of law nor did she advance a relevant legal argument not
previously considered by OWCP. Appellant did submit new evidence, i.e., a March 31, 2011
report by her chiropractor, Dr. Stemp, wherein he discussed appellant’s medical tests and reports.
He noted appellant’s complaints of cervical pain and muscle spasms and concluded that, within a
reasonable degree of chiropractic certainty, the condition from which appellant was suffering
was the direct result of the injury she sustained on March 31, 2009. Dr. Stemp’s report mirrors
his earlier report, which OWCP had already considered. More importantly, it failed to provide a
rationalized opinion on causal relationship. The Board has held that the submission of evidence
or argument which repeats or duplicates evidence or argument already in the case record does
not constitute a basis for reopening a case.6
The Board finds that appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law, has not advanced a relevant legal argument not previously
considered by OWCP and has not submitted relevant and pertinent new evidence not previously
considered by OWCP.

2

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on [her] own motion or on application.” 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

6

T.M., Docket No. 11-1882 (issued March 27, 2012); see also Eugene F. Butler, 36 ECAB 393, 398 (1984).

3

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 17, 2011 is affirmed.
Issued: May 25, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

